UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4126
ROBERT M. DREW, a/k/a King Druid,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
                Rebecca B. Smith, District Judge.
                            (CR-00-39)

                      Submitted: October 31, 2001

                      Decided: November 16, 2001

   Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

J. Brian Donnelly, PRICE, PERKINS, LARKIN & DONNELLY,
Virginia Beach, Virginia, for Appellant. Kenneth E. Melson, United
States Attorney, Robert J. Krask, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. DREW
                             OPINION

PER CURIAM:

   Robert M. Drew appeals his jury conviction under the Computer
Fraud and Abuse Act (CFAA) for knowingly and intentionally caus-
ing the transmission of a program, information, or code, without
authorization, which resulted in damage to a protected computer in
violation of 18 U.S.C.A. § 1030(a)(5)(A) (West 2000). The court sen-
tenced Drew to fifteen months’ imprisonment. Drew asserts the dis-
trict court erred by: (1) applying § 1030(a)(5) to his sending large
quantities of e-mails to ESI’s server; and (2) improperly instructing
the jury as to the elements of § 1030(a)(5). Because Drew failed to
raise these claims before the district court, we have reviewed them for
plain error, and we find none. See United States v. Olano, 507 U.S.
725, 732 (1993); Fed. R. Crim. P. 52(b).

   After reviewing the statutory language of § 1030, we conclude
Drew’s claim that § 1030 does not apply to his actions must fail. The
statute’s unambiguous language clearly criminalizes Drew’s conduct
of bombarding ESI with massive numbers of e-mail messages. Fur-
thermore, the trial transcript discloses the jury was correctly
instructed as to the elements of section (a)(5)(A). Therefore, we con-
clude the district court committed no plain error.

  Accordingly, we affirm Drew’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED